DETAILED ACTION
This Office action is in response to the amendment filed on November 01, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Response to Arguments
Applicant's arguments related to claims 5-6 have been fully considered but they are not persuasive. 
Applicant argues that in claims 5 and 6, Higaki fails to disclose “a first control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full-bridge inverter circuit, the current passes through the seventh bidirectional switching element and the eighth bidirectional switching element to thereby rectify an output of the transformer," and "a second control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full-bridge inverter circuit, the current passes through the fifth bidirectional switching element and the sixth bidirectional switching element to rectify the output of the transformer” (Remarks, Page 10). Examiner respectfully disagrees, since Higaki discloses a control unit (Fig. 1, control circuit 20) configured to selectively execute the first control and the second control such that: when current passes through the fifth bidirectional switching element, current does not pass through the seventh bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196); when current passes through the sixth bidirectional switching element, current does not pass though the eighth bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196); when current passes through the seventh bidirectional switching element, current does not pass through the fifth bidirectional switching element (Figs. 10-11, the high side 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higaki et al. (U.S. Pub. No. 2017/0358996 A1, hereinafter “Higaki”).

In re claim 5, Higaki discloses (Fig. 1) an isolated bidirectional DC-DC converter device (100) comprising: 

a second full-bridge inverter circuit (8) comprising a first leg and a second leg and being connected to the first full-bridge inverter circuit via a transformer (3); the second full-bridge inverter circuit comprising a fifth bidirectional switching element (Q2A), a sixth bidirectional switching element (Q1A), a seventh bidirectional switching element (Q2B), and an eighth bidirectional switching element (Q1B) wherein the fifth bidirectional switching element and the sixth bidirectional switching element are high side switching elements (Q2A and Q1A are high side switching elements) and the seventh bidirectional switching element and the eighth bidirectional switching elements are as a low-side switching elements (Q2B and Q1B are low side switching elements); and 
a control unit (20) configured to repeatedly execute an input-side control and an output-side control while boosting an input voltage to the first full-bridge inverter circuit (Para. 0084-0089), wherein the input-side control actuates the switching elements in the first full-bridge inverter circuit and the output-side control actuates the fifth through eighth bidirectional switching elements in the second full-bridge inverter circuit synchronously with each input-side control (Para. 0084-0089), wherein 
the control unit is configured to selectively execute, as the output side control, one of: 
a first control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full-bridge inverter circuit, the current passes through the seventh bidirectional switching element and the eighth bidirectional 
a second control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full-bridge inverter circuit, the current passes through the fifth bidirectional switching element and the sixth bidirectional switching element to rectify the output of the transformer (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196),
wherein the control unit selectively executes the first control and the second control such that: when current passes through the fifth bidirectional switching element, current does not pass through the seventh bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196); when current passes through the sixth bidirectional switching element, current does not pass though the eighth bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196); when current passes through the seventh bidirectional switching element, current does not pass through the fifth bidirectional switching element (Figs. 10-11, the high side switches Q2A and Q1A are kept in an OFF state meanwhile the lower side switches Q2B and Q1B are alternately switching ON/OFF, Para. 0121-0122); when current passes through the eighth bidirectional switching element, current does not pass through the fifth bidirectional 

In re claim 6, Higaki discloses (Fig. 1) a control method (performed by controller 20) for an isolated bidirectional DC-DC converter (100) including a first full-bridge inverter circuit (5) comprising a first switching element (Q4A), a second switching element (Q3A), a third switching element (Q4B), and a fourth switching element (Q3B) and a second full-bridge inverter circuit (8) comprising a first leg and a second leg and being connected to the first full-bridge inverter circuit via a transformer (3), the second full-bridge inverter circuit comprising a fifth bidirectional switching element (Q2A), a sixth bidirectional switching element (Q1A), a bidirectional seventh switching element (Q2B), and an eighth bidirectional switching element (Q1B), wherein the fifth bidirectional switching element and the sixth bidirectional switching element are high side switching elements (Q2A and Q1A are high side switching elements) and the seventh bidirectional switching element and the eighth bidirectional switching element are low-side switching elements (Q2B and Q1B are low side switching elements), and the control method comprising: 
periodically executing an input-side control and an output-side control while boosting an input voltage to the first full-bridge inverter circuit (Para. 0084-0089), wherein the input-side control actuates the switching elements in the first full-bridge inverter circuit and the output-side control actuates the fifth through eighth bidirectional switching elements in the second 
 selectively executing, as the output side control, one of: 
a first control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full-bridge inverter circuit, the current passes through the seventh bidirectional switching element and the eighth bidirectional switching element to thereby rectify an output of the transformer (Figs. 10-11, the high side switches Q2A and Q1A are kept in an OFF state meanwhile the lower side switches Q2B and Q1B are alternately switching ON/OFF, Para. 0121-0122); and 
a second control alternately actuating the fifth through eighth bidirectional switching elements so that while a current circulates in the second full- bridge inverter circuit, the current passes through the fifth bidirectional switching elements to rectify the output of the transformer (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196),
wherein the control unit selectively executes the first control and the second control such that: when current passes through the fifth bidirectional switching element, current does not pass through the seventh bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state meanwhile the high side switches Q2A and Q1A are alternately switching ON/OFF, Para. 0126 and 0196); when current passes through the sixth bidirectional switching element, current does not pass though the eighth bidirectional switching element (Figs. 15 and 32, the low side switches Q2B and Q1B are kept in an OFF state .

Allowable Subject Matter
Claims 1-4 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first control maintaining the fifth switching element and the sixth switching element in an OFF state while alternately switching the seventh switching element and the eighth switching element between ON and OFF states such that the seventh switching element is switched from ON to OFF a the same time as the eighth switching element being switched from OFF to ON; and a second control maintaining the seventh switching element and the eighth switching element in the OFF state while alternately switching the sixth switching element and the fifth switching element between the ON and OFF states such that the fifth switching element is switched from OFF to ON at the same time as the sixth switching element being switched from ON to OFF” in combination with all other claim limitations. Claims 2-3 and 7 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 4, the prior art of record fails to disclose or suggest “a first control maintaining the fifth switching element and the sixth switching element in an OFF state while alternately switching the seventh switching element and the eighth switching element between ON and OFF states such that the seventh switching element is switched from ON to OFF at the same time as the eighth switching element being switched from OFF to ON, and a second control maintaining the seventh switching element and the eighth switching element in the OFF state while alternating the sixth switching element and the fifth switching element between the ON and OFF states such that the fifth switching element switches from OFF to ON at the same time as the sixth switching element being switched from ON to OFF” in combination with all other claim limitations. Claims 8-9 depend directly or indirectly from claim 4, and are, therefore, also allowed at least for the same reasons set above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838